Citation Nr: 0618362	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right knee disability, status post trauma 
and surgery.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that declined to reopen the veteran's claim 
of entitlement to service connection for right knee pain, 
status post trauma and surgery, based on the finding that the 
veteran had not submitted new and material evidence.  The 
veteran perfected a timely appeal of this determination to 
the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 1979, the RO denied the veteran's claim of service 
connection for his right knee disability, status post trauma 
and surgery, and the veteran did not appeal the decision.  
The veteran now makes essentially the same claim of service 
connection for his knee disability.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104, 7105(c); 
38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 364 F.3d 
1321 (Fed. Cir. 2004); Spencer v. Brown, 17 F.3d 368, 371-372 
(1994).  However, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  "New" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
The notification must also include the request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).

For a claim to reopen a previously denied claim for service 
connection, the VCAA requires that VA provide a notice letter 
that describes the basis of the previous denial, as well as 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denial.  The failure to provide this notice 
prior to the adjudication of a veteran's claim generally 
constitutes prejudicial error by VA.  See Kent v. Nicholson, 
No. 04-181, 8 (U.S. Vet. App. Mar. 31, 2006).

Here, the veteran's original service connection claim of 
aggravation of his preservice knee condition was denied in an 
April 1979 RO decision due to the absence of evidence showing 
a definite trauma to or worsening of his knee in service.  In 
rendering its March 2004 decision, the RO did not consider 
any new evidence of record-evidence submitted since the 
April 1979 denial-to be material because none of it was 
probative of whether the veteran's knee had been permanently 
aggravated by his military service.  However, the September 
2003 notice that VA provided to the veteran regarding the 
evidence required to substantiate his claim did not 
specifically state the basis of the previous denial of the 
veteran's claim or describe the evidence necessary to 
substantiate the specific element or elements of service 
connection that the RO found to be unsubstantiated in 
previously denying the veteran's claim.  The Board finds this 
to be prejudicial error, and therefore remands the case.

Also, in January 2004 and August 2004 statements, and again 
in his February 2005 appeal to the Board, the veteran 
asserted that medical treatment records related to his knee 
exist, but that he does not have the money to obtain these 
records.  On remand, the RO should assist the veteran in 
locating and obtaining any additional relevant records, 
pursuant to 38 C.F.R. § 3.159(c)(3).

Furthermore, the RO's July 1979 rating decision indicates 
that although the veteran's service medical records show that 
he underwent surgery in October 1968 to remove a needle from 
his knee, the hospital records of that surgery were not 
available.  Upon reviewing the veteran's service medical 
records, it indeed appears that the veteran was scheduled for 
removal of a needle from his right knee on October 25, 1968, 
but that no hospitalization records of any such surgery are 
included in the service medical records.  The RO should 
attempt to locate these hospital records, associate them with 
the claims folder, and document any attempts to do so.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that 
describes the basis of the April 1979 
denial of the veteran's claim and the 
evidence necessary to substantiate the 
element or elements of service 
connection found to be unsubstantiated 
in the April 1979 denial, as outlined 
by the Court in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006).  
Please also include in the notice 
letter an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Any additional 
evidence pertinent to the veteran's 
claim received by the RO should be 
associated with the claims folder.

2.	The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claim on appeal.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
folder any medical records identified 
by the veteran that have not been 
secured previously.  All attempts to 
procure records should be documented in 
the claims folder.  If the RO cannot 
obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the claims 
folder.  The veteran is to be notified 
of any unsuccessful efforts in this 
regard.

3.	The RO should attempt to obtain any 
hospitalization records regarding the 
veteran's October 1968 knee surgery and 
associate them with the claims folder.  
Any attempts to locate or obtain such 
records should be documented in the 
claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



